Name: Commission Regulation (EEC) No 1806/81 of 26 June 1981 fixing for the 1981/82 marketing year the Community offer price for mandarins and other small citrus fruits applicable as regards Greece and the coefficients to be used for calculating the offer prices for Greek products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /20 Official Journal of the European Communities fr 2 . 7 . 81 COMMISSION REGULATION (EEC) No 1806/81 of 26 June 1981 fixing for the 1981/82 marketing year the Community offer price for mandarins and other small citrus fruits applicable as regards Greece and the coefficients to be used for calculating the offer prices for Greek products the year or for part of it, which are of quality Class I and which satisfy specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excess ­ ively high or excessively low in relation to normal price fluctuations on that market must be disre ­ garded ; Whereas only Greek mandarins are directly compar ­ able in commercial value with Community fruit ; whereas, for the other varieties and hybrids, coeffi ­ cients to be determined from their respective market values, must be fixed to be applied to the quotations for these products for the calculation of the offer prices for Greek products mentioned in Article 75 (2) (b) of the Act of Accession ; Whereas application of the abovementioned criteria results in the Community offer prices for mandarins including tangerines and satsumas, Clementines, Wilk ­ ings and other similar citrus hybrids, for the period 1 November 1981 to 28 February 1982, being fixed at the level set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ( J ), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism, on import into the Community of Nine, for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas Article 75 (2) (a) of the Act of Accession provides that a Community offer price is to be calcu ­ lated annually on the basis , on the one hand, of the arithmetical average of producer prices in each Member State of the Community of Nine increased by the cost of packing the fruit and transporting it from the areas of production to the representative centres of Community consumption and, on the other hand, the trend of production costs in the fruit and vegetable sector ; whereas these producer prices are to be the average of the price quotations recorded over the three years prior to the date of fixing the Commu ­ nity offer price ; whereas the annual Community offer price may not, however, exceed the level of the refer ­ ence price applied to imports from third countries, this Community offer price being reduced by 3 % at the time of the first move toward price alignment referred to in Article 59 of the Act ; Whereas, in accordance with Article 3 of Regulation (EEC) No 10/81 , the prices taken for the calculation of producer prices shall be those recorded for a home ­ grown product with defined commercial characteris ­ tics on the representative market or markets situated in the production areas where prices are lowest, for the products or varieties which represent a consider ­ able proportion of production marketed throughout HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1981 /82 marketing year, the Community offer price for fresh mandarins including tangerines and satsumas, Clementines, Wilkings and other similar hybrids (subheading ex 08.02 B of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes, shall be as follows :  for the period 1 November to 28 February : 23-15. 2 . The offer price for Greek fruit other than manda ­ rins shall be calculated by applying the following coefficients :(&gt;) OJ No L 1 , 1 . 1 . 1981 , p . 17. 2. 7 . 81 Official Journal of the European Communities No L 181 /21  0-75 for Clementines (excluding monreales), Article 2  1-00 for monreales , tangerines, satsumas, Wilkings This Regulation shall enter into force on 1 November and other similar citrus hybrids . 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1981 . For the Commission The President Gaston THORN